President.
An assignment, though not in all the forms of law, vests the equitable interest in the assignee ; and the assignor will not, afterwards, be permitted to exercise any authority over the property assigned. It is indifferent whether the equitable assignment be in writing; by parole, or by the mere delivery of the muniments or evidences of right. If a debtor, who has paid a bond, stands by, and fees it assigned for a valuable consideration, and, concealing his payment, declares the debt just, he shall pay it again to the assignee. After the appropriation by Peterson of his debt on Buchanan, Peterson had no longer any authority over it, till the object of this appropriation was satisfied. Fink is the real assignee, for he had an interest in having the money, in the first instance from Buchanan, and not being turned round to Taylor. Fink's security was not to be lessened by any after act of Peterson's. Taylor was but an organ. His interest arose from the request of Peterson, and to favour him. Buchanan bad assented to this appropriation of the money. Nothing worse than indelicacy can be imputed to Taylor. His conduct is fair, and for an honest purpose: the fraud is in Buchanan.—At all events, the declaration is not for acting as a *156judge, in his own cause, but for wilfully and oppressively issuing an execution for a debt satisfied. The debt was not satisfied for it was due to Fink ; and there is no oppression, but an honest administration of justice.
The jury found for the defendant.